Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 1 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 2 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 3 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 4 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 5 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 6 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 7 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 8 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document      Page 9 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document     Page 10 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document     Page 11 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document     Page 12 of 13
Case 21-56676-sms   Doc 12    Filed 09/22/21 Entered 09/22/21 16:51:35   Desc Main
                             Document     Page 13 of 13
